Citation Nr: 1456033	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the claimed residuals of a head injury, to include organic brain disease, traumatic brain injury (TBI), seizures, headaches, and loss of taste.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1979.
      
The case initially came to the Board of Veterans' Appeals (Board) on appeal from 
a rating decision in April 2008 by the RO that determined that new and material evidence sufficient to reopen the previously-denied claim had not been received.

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

In September 2012, the Board reopened the claim and remanded the matter on the merits for additional development of the record. 

In November 2013, the Board denied the claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In May 2014, the Court vacated the November 2013 Board decision and remanded that matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion). 

The Board has considered documentation included in Virtual VA and VBMS.


FINDING OF FACT

The currently demonstrated traumatic brain injury (TBI) is shown as likely as not to be due to injuries sustained during the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by TBI is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In this decision, the Board grants service connection for a TBI.  This represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Thus, a full discussion of whether VA has complied with its duties to notify and assist the Veteran is not required at this time.


Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no dispute in the record that the Veteran has been diagnosed with a TBI.  See, e.g., October 2014 report of Dr. F., VA staff neurologist.

There is also no dispute that the Veteran sustained a head injury in service.  The service treatment records showed that the Veteran was involved in a fight in March 1978 when he was hit by a bottle.  An incident report noted that the Veteran was oriented, but "somewhat adumbed."  He was noted to have a concussion, a fractured nose, facial lacerations and headaches.  He was hospitalized.  There was no evidence of skull fracture on x-ray study.  A few days later, the Veteran complained of difficulties with concentration, difficulty understanding simple questions, and headaches.

In May 1978, during service, the Veteran complained of having headaches and nervousness.  He reported passing out of the previous day for a few minutes and never experiencing blackout spells before the fight.

An earlier reports dated in June 1977 showed that the Veteran was experiencing blackouts, memory loss, and shakes related to alcohol use.  In June 1977, he was diagnosed with alcoholism manifested by heavy drinking with bouts of intoxication, blackouts and loss of control.  It was noted that he had been drinking excessively since age 10 and developed blackouts beginning at age 17.  A second report noted that he began drinking at age 15.  He participated in a detoxification treatment, but the records indicated that he continued drinking after treatment.

In a January 1979 report of medical history, the Veteran endorsed having head trauma, but denied experiencing epilepsy or fits, loss of memory or amnesia. A notation reflected that he suffered from head trauma with a concussion, but no sequelae.

As for a nexus to service, the record contains conflicting opinions.  In the November 2013 decision, the Board thoroughly described the post-medical record and these conflicting opinions.  

Ultimately, the Board determined that the negative opinion of an October 2012 was more probative than the September 2011 positive opinion of Dr. F., a VA staff neurologist.  

In doing so, the Board noted that the VA neurologist had not addressed the service treatment records indicating no sequelae resulting from the head trauma.  The Board additionally found that the neurologist had not supported with a rationale or medical literature his finding that alcohol or aging did not cause the current disability.

In the Joint Motion, the parties agreed that the Board's decision should be vacated due to the Board's failure to discuss whether the presumption of soundness was applicable in this case, based on indications in the record that the Veteran was a boxer prior to service and was also physically abused by his father.  The parties also found error in the Board's failure to discuss whether an Independent Medical Opinion (IMO) was needed in the case.  

Subsequent to the Joint Motion, the Veteran's attorney submitted an October 2014 report of the September 2011 VA staff neurologist, along with supportive medical literature, a curriculum vitae, and affidavit of the Veteran.

In the Veteran's affidavit, he stated that his pre-service boxing experiences consisted of participating in "a few boxing matches with other individuals at a local gym."  He stated he was never knocked out, had never broken his nose, and had not sustained any serious injury due to this boxing.

In the October 2014 report, the VA neurologist stated that he had reviewed the Veteran's VA and private medical records, as well as his service treatment records.  The neurologist provided a detailed medical history based on these records, including a detailed recitation of the neuroimaging conducted over the years.  He thoroughly discussed the documentation of alcohol abuse in the service treatment records.

The neurologist determined that the Veteran sustained a TBI while on active duty.  He concluded, "I believe that your TBI is service connected and that it is the focal cause of your impaired frontal lobe functions."

As for the pre-service boxing, the neurologist explained that boxing, unless it triggers a stroke, could not generate focal damage in the brain like the Veteran's.  He opined that the pre-service boxing was "highly unlikely to have resulted in the damage seen on MRI with respect to the extent of the damage, the location of the damage and [the Veteran's] ability to function when entering the Army and before the assault."  He stated he did not believe the Veteran would have qualified for enlistment and gotten through boot camp with the magnitude of injury seen on MRI post-service.

As for the alcohol use, the VA neurologist found that the Veteran's CT scans showing frontal lobe syndrome, as well as his symptomatology, were "much more consistent with trauma than alcohol."  Further, the symptomatology that occurred following the head injury, including the one-month hospital stay, prolonged withdrawal, lethargy, headache, and sleeping, were consistent with a severe TBI rather than alcohol dependence.  Also, the Veteran's current loss of smell and taste were consistent with the location of the damage sustained, and could not be attributed to alcohol use.

Given this record, the Board initially finds there is not clear and unmistakable evidence of a pre-existing TBI or head trauma.  No neurological defects were noted at the examination for entry into service, and the Veteran voiced no complaints in this regard.  

There are no medical records dated from prior to service documenting a head injury or TBI prior to service.  The Veteran's affidavit indicates he did not sustain a pre-service TBI.  

The October 2014 report also indicated that the Veteran did not enter service with a head injury, but attributed the TBI to the in-service injury.  As such, the Veteran is presumed to have been sound at entry with regard to this claim.  

The Board further finds that on this record, the evidence is in equipoise in showing that the current TBI is as likely as not is due to the head injuries sustained by the Veteran during service.

The medical evidence and opinions provide contrasting, yet well-reasoned viewpoints, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  As such, remand for an IMO is not necessary.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a TBI is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


